Citation Nr: 1731433	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO. 05-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from March 4, 2008, to July 25, 2011, in excess of 30 percent prior to March 4, 2008. 

3. Entitlement to an effective date earlier than September 4, 2004, for the grant of service connection for PTSD.

4. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to July 25, 2011.


REPRESENTATION

Appellant represented by: Joseph R. Moore, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1969 to February 1972. 

The issue of entitlement to service connection for hypertension comes before the Board of Veterans' Appeals (Board) from a November 2010 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a January 2005 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico. The remaining issues come before the Board from a June 2012 rating decision of the RO in San Juan.

In May 2006, the Veteran presented testimony at a hearing before an RO hearing officer. That hearing addressed service connection for hypertension and service connection for PTSD, an issue which has since been resolved. A transcript of the hearing is associated with the claims file.

In a decision dated in July 2009, the Board denied claims of entitlement to service connection for hypertension and PTSD. The Veteran appealed that decision to the Veterans Court. In an Order dated in November 2010, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded those issues back to the Board for additional development consistent with the Joint Motion. In November 2011, the Board granted service connection for PTSD and remanded the hypertension issue for additional evidentiary development. The appeal of the hypertension claim has since been returned to the Board for further appellate action. As discussed below, the Veteran has requested that the appeal be withdrawn to the extent of that issue. 

While the TDIU issues was not separately developed or adjudicated by the RO, as the Veteran is seeking an earlier effective date for the grant of a total disability rating for his sole service-connected disability of PTSD, the Board has considered the issue of TDIU entitlement prior to July 25, 2011, as a component of the rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issue of TDIU entitlement prior to July 25, 2011, is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. On May 22, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal was requested to the extent of the claim of entitlement to service connection for hypertension.

2. Based on the receipt of relevant service department records, the earliest date of a pending claim of entitlement to service connection for PTSD is January 22, 1980. 

3. The date entitlement to service connection for PTSD arose is September 22, 2006, the date of initial PTSD diagnosis.

4. From September 22, 2006, to March 4, 2008, during which a 30 percent rating is currently assigned, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5. From September 22, 2006, to July 25, 2011, during which a 70 percent rating is either currently assigned, or has been found to be warranted in this decision, the Veteran's impairment due to PTSD did not more nearly approximate total occupational and social impairment.

6. Prior to September 22, 2006, during which a 30 percent rating is currently assigned, the Veteran's psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity, but did not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met to the extent of the claim of entitlement to service connection for hypertension. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for assignment of an effective date earlier than September 4, 2004, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).

3. From September 22, 2006, to March 4, 2008, the criteria for a disability of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

4. From September 22, 2006, to July 25, 2011, the criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

5. Prior to September 22, 2006, the criteria for a disability rating of 50 percent for the service-connected psychiatric disability have been met; the criteria for a rating in excess of 50 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Limited Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in an appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal of an appeal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In correspondence received on May 22, 2017, the Veteran, through his attorney, withdrew the appeal to the extent of the claim of entitlement to service connection for hypertension. Hence, there remain no allegations of errors of fact or law for appellate consideration affecting that issue. Accordingly, the Board does not have jurisdiction to review that matter. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). As the appeal has been withdrawn, the Board finds that dismissal of the appeal is appropriate to the extent of the claim of entitlement to service connection for hypertension.

Effective Date-Service connection for PTSD

In a November 2011 decision, the Board granted service connection for PTSD. That decision was implemented by the RO in a March 2012 rating action. The RO assigned an effective date of September 4, 2004, corresponding to an application to reopen the service connection claim that was received on that date. The Veteran appealed the effective date of the grant of service connection. He has argued that a prior attempt to obtain service connection for a "nervous condition" remained pending after a September 1980 rating decision denying the claim. Although he does not contend that he appealed the September 1980 decision, he asserts that the August 2011 submission of official service department records, including service personnel records which ultimately substantiated service stressor events, renders the September 1980 decision non-final under 38 C.F.R. § 3.156(c) thus rendering his initial post-service claim of January 22, 1980, pending at the time of the March 2012 rating decision. See Notice of Disagreement (VBMS record 03/15/2013). 

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release. 38 U.S.C.A. § 5110(b)(1). 

The statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400. For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Thus, to determine the appropriate effective date, the Board must first determine the earliest date of a pending claim, and then must determine the date entitlement to the benefit arose. The later of these two dates is the appropriate effective date. 

Here, the RO determined that the date of claim was the date of the application to reopen, i.e., September 30, 2004. This finding implies a further finding that the prior denial in 1980 became final. As argued by the Veteran, significant service department records were obtained in August 2011, pursuant to a November 2010 Joint Motion, in which the parties agreed that the RO had not obtained the service personnel records. Therefore, the January 22, 1980, claim should be reconsidered pursuant to 38 C.F.R. § 3.156(c). 

The Board specifically cited these service department records as the basis for its grant of service connection in November 2011. In order to avoid a remand for a medical opinion under the amended version of 38 C.F.R. § 3.304(f)(3), which permits a stressor involving fear of hostile military or terrorist activity to be substantiated by an opinion of a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, the Board accorded the benefit of the doubt to the Veteran regarding his asserted presence during rocket attacks, and found that the information in the service personnel records adequately substantiated the exposure of the Veteran's unit to rocket attacks; and, citing Pentecost v Principi, 16 Vet App 124 (2002) found that the Veteran was likely present during such attacks. Therefore, the service personnel records are by indisputably relevant evidence as contemplated under 38 C.F.R. § 3.156(c). Accordingly, the Board finds that reconsideration of the September 1980 rating decision is appropriate. The Board must next determine the date entitlement to the benefit arose. 

Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

While knowledge of the information in the service personnel records substantiating an in-service stressor (element 3) may fairly be imputed to VA in 1980, despite the absence of these documents from the record, establishing entitlement to service connection for PTSD also requires a diagnosis of the condition and evidence relating the diagnosis to the substantiated stressor. In this case, and consistent with the findings in the Joint Motion, the first diagnosis of PTSD was in a September 22, 2006, VA medical record showing a diagnosis of PTSD and major depressive disorder. The PTSD diagnosis was not tied to any specific stressor at that time. 

An August 23, 2004, VA Mental Health Note includes a diagnosis of generalized anxiety disorder and a rule-out or questioned (?) diagnosis of PTSD. An October 7, 2004, VA Primary Care Note includes a negative PTSD screen, as was a similar screen on January 27, 2006. 

Thus, substantiation of elements 1 and 2 is not established until the initial PTSD diagnosis on September 22, 2006, well after the current effective date. 

The Veteran has submitted a private assessment dated in July 2011 which opines that the Veteran has had PTSD since 1970, and has cited to a finding in the Social Security reports that onset of the condition was in 1972. However, both opinions are based on a retrospective review of the evidence. While there is nothing inherently deficient in a retrospective diagnosis, in fact, the Veteran was evaluated concurrently, at the time of the 1980 claim. He was also evaluated by a private provider in the 1990s with diagnoses of anxiety and chronic anxiety (see (VBMS record 09/05/2011), and has been evaluated on a consistent basis by VA providers since 2003. PTSD was an acknowledged diagnosis at the time of the 1980 claim and since. It was added to the VA rating schedule, effective April 11, 1980. Yet, none of the providers who evaluated the Veteran at these times was willing to assign the diagnosis of PTSD, even though he reported anxiety and nervousness since the service. Indeed, as set out above, his recent VA treatment providers are not uniformly convinced that a diagnosis of PTSD is the most appropriate in this case. Many of the more recent treatment records have favored a diagnosis of bipolar disorder. Yet, the cited providers seek to correct the diagnoses provided by those who actually examined the Veteran directly. In light of the apparent difficulty in assessing the Veteran's condition as reflected in the uncertainty among those providing first-hand treatment over the years as to the appropriate diagnosis, the Board finds that the retrospective diagnoses are not as reliable or persuasive as the contemporaneous diagnoses. That evidence does not establish a "diagnosis of the condition" prior to September 22, 2006. 

The Board acknowledges the Veteran's citation of Clemons v. Shinseki, 23 Vet. App. 1 (2009). However, Clemons establishes only that a claimant cannot be held to have limited his claim to a specific mental diagnosis where the claimant is not competent to provide such diagnosis, and that such claims, particularly with respect to the pro-se claimant in that case, should be broadly interpreted to include any mental diagnosis. The Board has in this decision complied with the holding in Clemons by finding that the 1980 claim included a claim for any psychiatric/mental disorder, including PTSD.

The holding in Clemons does not invalidate or abrogate the distinct evidentiary requirements for substantiating a PTSD claim set out under 38 C.F.R. § 3.304(f), which include medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). The Board finds that diagnoses of anxiety neurosis, hysterical neurosis, stress reaction, anxiety disorder, chronic anxiety, generalized anxiety disorder, obsessive compulsive disorder, and mood disorder, of record prior to September 22, 2006, are not compliant with this criterion. Moreover the "rule-out" diagnosis of PTSD in October 2004 is also not complaint as it is inconclusive. It establishes only that the examiner thought a PTSD diagnosis was possible, not that it was at least as likely as not. The Veteran's claim was previously adjudicated on the basis of the non-PTSD diagnoses, and he was found not to meet the criteria for service connection under 38 C.F.R. § 3.303. In sum, the holding in Clemons has been complied with, but it cannot be interpreted as invalidating the requirements of 38 C.F.R. § 3.304(f). 

The Board also acknowledges the citation of Vigil v. Peake, 22 Vet. App. 63 (2008). That case held that 38 C.F.R. § 3.156(c) authorizes an effective date as early as the date of the original claim. However, that case involved a Board determination that 38 C.F.R. § 3.156(c) was not applicable. Here, the Board has applied 38 C.F.R. § 3.156(c) as to the date of claim. The holding in Vigil does not purport to abrogate the "date entitlement arose" requirement for effective dates. Indeed, the Veterans Court specifically stated "depending on the facts, Mr. Vigil could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later." This holding is consistent with the Board's findings here.

The Board has considered provisions applicable to liberalizing laws such as the addition of PTSD to the rating schedule on April 11, 1980. The Board observes, as noted in the Federal Register's discussion of the 1993 amendment to 38 C.F.R. § 3.304(f) codifying the distinct evidentiary requirements for PTSD, this act was not a liberalizing law as it was based on instructions in Adjudication Procedure Manuals already in use in the time. 

Under 38 C.F.R. § 3.114, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 

If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 CFR 3.114 (a)(3). 

Here, the claim was reviewed at the Veteran's request more than 1 year after the 1980 decision. However, this question was addressed by the General Counsel Opinion in VAOPGCPREC 26-97. The question there was whether the addition of a diagnosis of PTSD to the rating schedule, effective April 11, 1980, a "liberalizing law, or a liberalizing issue" for purposes of 38 C.F.R. § 3.114(a). Prior to the change in law, DSM-II was used to diagnose mental disorders and PTSD was not among those listed in the publication. The answer given by the General Counsel was yes, the change is liberalizing; however, the effective date 1-year prior to the date of claim could not be assigned under 38 C.F.R. § 3.114 unless the claimant met all eligibility criteria for the liberalized benefits on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. Here, VA officially recognized the diagnosis of PTSD in 1980, but he was not given a diagnosis of PTSD at that time (his initial diagnosis of PTSD came in 2006). Therefore, he did not meet the eligibility criteria for such benefit then or earlier. In the words of the effective date provisions, the date entitlement arose, is September 22, 2006, or the date all the eligibility criteria were met. As the effective date is the later of the date of claim and the date entitlement arose, the effective date cannot be assigned prior to that date. Indeed, the effective date of September 4, 2004, assigned by the RO in this case, is not consistent with the facts and in error. However, as this error is favorable to the Veteran, the Board will not disturb it. 

In sum, the Board finds that the earliest date of a pending claim of entitlement to service connection for PTSD is January 22, 1980. The Board also finds that the date entitlement to service connection for PTSD arose is the date he was first diagnosed with PTSD, September 22, 2006, which is the later of the date of claim and date entitlement arose. The Board therefore concludes that an effective date earlier than September 4, 2004, for the grant of service connection for PTSD is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating for PTSD

A September 4, 2004 application to reopen service connection for an acquired psychiatric disorder was granted by the Board in a November 2011 decision, which also granted service connection for PTSD. In the March 2012 rating decision, the RO implemented the Board's decision and assigned initial ratings for PTSD of 30 percent from September 4, 2004, 70 percent from March 4, 2008, to July 25, 2011, and 100 percent since July 25, 2011. The Veteran has appealed all ratings prior to July 25, 2011. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. 

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

During the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013) (DSM-5). In pertinent part, the DSM-5 eliminated the GAF scores used in the DSM-IV. As the effective date for the elimination of the GAF score is after the effective date for the 100 percent rating, the Board finds that it must be addressed in relation to the current 30 percent and 70 percent rating. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

A November 7, 2003, VA Mental Health Note reveals that that a GAF score of 70 was assigned for generalized anxiety disorder, rule out obsessive-compulsive personality. The Veteran was noted to be cooperative, spontaneous, logical, coherent and relevant. He was oriented x 3 with adequate memory and judgment, but superficial insight. There was no evidence of active hallucinations, delusions, or harm ideas to himself or others. Cognitive functions were preserved (VBMS record 09/30/2004 at 60).

A February 10, 2004, VA Mental Health Note reveals that a GAF score of 75 was assigned for a diagnosis of generalized anxiety disorder, rule out obsessive-compulsive disorder. The Veteran was adequately dressed and kept, with a well-trimmed moustache. He was noted to be cooperative, spontaneous, logical, coherent and relevant. He had an anxious mood and affect. He was oriented x 3 with adequate memory and judgment, but superficial insight. There was no evidence of active hallucinations, delusions or harm ideas to himself or others. Cognitive functions were preserved (VBMS record 03/13/2012 at 264).

A May 11, 2004, VA Mental Health Note reveals that a GAF score of 75 was assigned for a diagnosis of generalized anxiety disorder, rule out obsessive-compulsive disorder. The Veteran was noted to be adequately dressed and kept with a well-trimmed moustache. He was cooperative, spontaneous, logical, coherent and relevant. He had an anxious mood and affect. He was oriented x 3 with adequate memory, judgment, and with superficial insight into his mental condition. There was no evidence of active hallucinations, delusions or harm ideas to himself or others. Cognitive functions were preserved (Virtual VA record 03/13/2012 at 260).
A June 21, 2004, VA Mental Health Note reveals that a GAF score of 75 was assigned (Virtual VA record 03/13/2012 at 260).

An August 23, 2004, VA Mental Health Note reveals that a GAF score of 75 was assigned for generalized anxiety disorder, "R/O PTSD (?)." The Veteran reported episodes of feeling depressed with a feeling of pity. He was noted to be neatly dressed and kept. He was cooperative, spontaneous, logical, coherent and relevant. He had an anxious-depressed mood and affect. He was oriented  x 3 with adequate memory, and with poor to no insight into his mental condition. There was no evidence of active hallucinations, delusions or harm ideas to himself or others. Cognitive functions were preserved (Virtual VA record 03/13/2012 at 253).

An October 12, 2004, VA Mental Health Note reveals that a GAF score of 60 was assigned for a diagnosis of generalized anxiety disorder, "R/O PTSD (?)." The Veteran had been requesting an appointment since 10 days prior and had been feeling severely anxious and unable to sleep. He had been having crying spells and would hide them from his family in the bathroom. He was noted to be cooperative, spontaneous, logical, coherent, relevant, and talkative, with speech pressure on occasions. He was oriented x 3 with severe anxiety and depressed affect. There was no evidence of active hallucinations, delusions or harm ideas to himself or others. Cognitive functions were preserved (Virtual VA record 03/13/2012 at 243).

The report of a VA Mental Disorders Examination dated November 2004 reveals the Veteran was clean neatly dressed and groomed. He was alert and oriented times three. His mood was anxious and his affect was constricted. His attention, concentration, and memory were good. His speech was clear and coherent. He was not hallucinating. He was not suicidal or homicidal. His insight and judgment were fair. He exhibited good impulse control. The examiner assessed generalized anxiety disorder and assigned a GAF score of 75 (VBMS record 11/22/2004). 

A November 23, 2004, VA Mental Health Note reveals that a GAF score of 75 was assigned for a diagnosis of generalized anxiety disorder, rule out obsessive-compulsive disorder. The Veteran was noted to be cooperative, spontaneous, logical, coherent and relevant. He had an anxious mood and affect. He was oriented x 3 with intact memory, adequate judgment, but superficial insight into his mental condition. There was no evidence of active hallucinations, delusions or harm ideas to himself or others. Cognitive functions were preserved (Virtual VA record 03/13/2012 at 242).

An April 6, 2005, VA Mental Health Note reveals that a GAF score of 75 was assigned for a diagnosis of generalized anxiety disorder, rule out obsessive-compulsive disorder. The Veteran was noted to be cooperative and spontaneous with angry-anxious depressed mood and affect. He was oriented x 3 with intact memory, poor judgment, and superficial insight into his mental condition. There was no evidence of active hallucinations, delusions or harm ideas to himself or others. Cognitive functions were preserved (Virtual VA record 03/13/2012 at 233).

A September 23, 2005, VA Mental Health Note reveals that a GAF score of 55 was assigned for a diagnosis of generalized anxiety disorder, rule out obsessive-compulsive disorder. The Veteran was noted to have a depressed and markedly anxious mood and affect with speech pressure at times. He was oriented x 3 with adequate judgment, but complaint of poor memory and superficial insight into his mental condition. There was no evidence of active hallucinations, delusions, or harm ideas to himself or others. Cognitive functions were preserved (Virtual VA record 03/13/2012 at 225).

A February 9, 2006, VA Mental Health Note reveals that a GAF score of 75 was assigned for a diagnosis of generalized anxiety disorder, rule out obsessive-compulsive disorder. The Veteran was noted to be cooperative, spontaneous, logical, coherent and relevant. He had an anxious-depressed-angry mood and affect. He was oriented x 3 with intact memory, poor judgment, and superficial insight into his mental condition. There was no evidence of active hallucinations, delusions, or harm ideas to himself or others. Cognitive functions were preserved (Virtual VA record 03/13/2012 at 219).

In May 2006, the Veteran testified that he has experienced irritability and aggressiveness and this has affected his relationships. He reported having more than 20 jobs since the service. He testified that he has experienced nightmares and flashbacks. He has disturbed sleep. His wife testified that he is always anxious and never at peace. (VBMS record 04/13/2006).

A September 22, 2006, VA Mental Health Note reveals the Veteran had been feeling sad, melancholic, hopeless and helpless, with daytime anxiety, difficulty initiating sleep, anergia, anhedonia. He was noted to have good general hygiene and grooming; he was dressed casually and appropriate for the appointment. His attitude was cooperative but anxious. Psychomotor activity varied from retarded to agitated, related to bodily pain and posture. Affect was congruent to dysphoric, anxious and depressed mood. He was logical, coherent and relevant. He talked about his physical symptoms and pain. He referred to daytime flashbacks and nightmares related to wartime. He denied suicidal or homicidal ideation. Judgment and insight were poor. The examiner diagnosed PTSD and major depressive disorder, moderate to severe (Virtual VA record 03/13/2012 at 205). 

An October 24, 2006, VA Mental Health Note reveals good general hygiene and grooming. He was dressed casually and appropriate for the appointment. Psychomotor activity was adequate and goal oriented. Affect was congruent to his euthymic mood. He was logical, coherent and relevant. He denied hallucinations or delusions. He denied suicidal or homicidal ideation. Judgment was improved (social). Insight was still superficial. He was solving his financial situation by selling his vehicle, house, etc. to be able to adapt to current financial hardship. The examiner diagnosed PTSD and major depressive disorder, moderate (Virtual VA record 03/13/2012 at 195). 

A December 26, 2006, VA Mental Health Note reveals the Veteran had good general hygiene and grooming. He was dressed casually and appropriate for the appointment and clinic. Attitude was cooperative but anxious. Psychomotor activity was adequate but he became agitated at times while talking. Affect was congruent to his anxious mood. Thought process was logical, coherent, and relevant. He talked about his multiple financial difficulties and he recognized to still being angry with his wife occasionally. He referred to still having nightmares. He also stated to have panic attacks occasionally. He denied hallucinations or delusions. He denied suicidal or homicidal ideation. Judgment was poor. Insight was improved. The examiner diagnosed PTSD and major depressive disorder, moderate (Virtual VA record 03/13/2012 at 194).

A February 6, 2007, VA Mental Health Note reveals the Veteran's attitude was cooperative and spontaneous. Psychomotor activity was adequate and goal directed. Affect was congruent to his euthymic mood. Thought process was logical, coherent and relevant. He talked about his daily routine. He was helping his wife with homework and reading newspapers or other recent news magazines. He denied hallucinations or delusions. He also denied suicidal or homicidal ideation. Judgment and insight were poor. The examiner diagnosed major depressive disorder, moderate (Virtual VA record 03/13/2012 at 188).

A June 5, 2007, VA Mental Health Note reveals good general hygiene and grooming. He was dressed casually and appropriate for the appointment and season. Psychomotor activity was adequate and goal directed. Attitude was cooperative but anxious. Affect was congruent to his dysphoric, anxious mood. Thought process was logical, coherent and relevant. The examiner diagnosed major depressive disorder, moderate (Virtual VA record 03/13/2012 at 179). 

A July 13, 2007, VA Mental Health Note reveals that the Veteran's wife reported severe irritability and nightmares. The Veteran stated that he likes order and that many arguments are secondary to this. He likes to place food cans in a precise order with the labels facing front. He denied suicidal or homicidal ideations. He also denied visual or auditory hallucinations. He showed good grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was anxious. Affect was appropriate. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had decreased concentration and attention. Insight and judgment were fair. The examiner diagnosed major depressive disorder, moderate (Virtual VA record 03/13/2012 at 178).

An August 17, 2007, VA Mental Health Note reveals the Veteran was feeling increasingly irritable and impulsive lately. As per his wife, he was irritable most of the time and was very demanding. He also liked to spend a lot of time by himself in his room. He showed good grooming and hygiene. Speech was spontaneous, coherent, and fluent, with adequate volume and production. Mood was irritable. Affect was appropriate. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was poor and judgment were fair. The diagnosis was major depressive disorder, moderate (Virtual VA record 03/13/2012 at 177).

A September 6, 2007, VA Mental Health Note reveals the Veteran's wife reported he continued to show severe irritability. The Veteran recognized that he needed to continue improving regarding his impulse control. He denied suicidal or homicidal ideation. He also denied visual or auditory hallucinations. He showed good grooming and hygiene. Speech was spontaneous, coherent, and fluent, with adequate volume and production. Mood was irritable. Affect was appropriate. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair and judgment were fair. The diagnosis was major depressive disorder, moderate (Virtual VA record 03/13/2012 at 166).

A November 7, 2007, VA Mental Health Note reveals that the Veteran had good grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was irritable. Affect was appropriate. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight and judgement were fair. The diagnosis was major depressive disorder, moderate, rule out obsessive-compulsive personality disorder (Virtual VA record 03/13/2012 at 165).

A December 19, 2007, VA Mental Health Note reveals a moderate/marked improvement since the prior visit. The Veteran still reported occasional episodes of irritability and low frustration tolerance. His wife complained of his minimal social interactions. He denied suicidal or homicidal ideations. He also denied visual or auditory hallucinations. He showed good grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was euthymic. Affect was appropriate. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight and judgement were fair. The diagnosis was major depressive disorder, moderate (Virtual VA record 03/13/2012 at 163).

A February 5, 2008, VA Mental Health Note reveals that the Veteran continued to report marked improvement with treatment. He reported decreased episodes of irritability. He ventilated his feelings regarding two episodes of suicidal gestures more than two years prior that caused a lot of guilt. He denied suicidal plans, gestures or attempts at present. He denied suicidal or homicidal ideations. He also denied visual or auditory hallucinations. He showed good grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was euthymic. Affect was appropriate. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight and judgment were fair. The diagnosis was major depressive disorder, moderate (Virtual VA record 03/13/2012 at 158).

The Veteran was evaluated from August 17, 2006, to at least March 11, 2008, by private providers. These providers completed assessments for a Social Security Disability application dated October 13, 2006 (signed October 23, 2006), and March 4, 2008 (signed March 13, 2008). Both assessments are signed by psychiatrist L. Toro-Perez, MD. Both reports contain almost identical findings, including that the first sign of illness was in 2002 when the Veteran initiated outpatient treatment at the VA Clinic. Both reports reflect that the conditions resulted from the Veteran's service stressors. The Veteran was noted to be very anxious and nervous, but related well to the therapist. There were no hallucinations or delusions, but the Veteran was noted to be an obsessive person who worries constantly about his medical illness and emotional condition. His affect was blunted and his mood was moderately-severely depressed. He was well-oriented. He was noted to be not attentive and to become distracted and impulsive. It was noted that the Veteran was unable to initiate social contacts and to communicate, interact, and participate in group activities. He had poor stress tolerance and was unable to complete tasks and interact with supervisors. In October 2006, the Axis I diagnoses included generalized anxiety disorder, major depression, and PTSD. The Axis II ds was obsessive-compulsive personality disorder. In March 2008, the Axis I diagnosis was severe PTSD. The Axis II diagnosis was obsessive-compulsive personality disorder. On both reports, a GAF score of 50 was assigned (VBMS record 09/05/2011 at 7, 13).  

The effective date for the current 70 percent rating is March 4, 2008, consistent with the date listed on the first page of the March 2008 report. 

An April 24, 2008, VA Mental Health Note reveals that a GAF score of 60 was assigned for major depressive disorder, moderate, rule out anxiety disorder NOS. The Veteran showed good grooming and hygiene. Speech was spontaneous, coherent, and fluent with adequate volume and production. Mood was anxious. Affect was appropriate. Thought processes were coherent, goal directed, relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 144).

An October 6, 2008, VA Mental Health Note reveals that a GAF score of 60 was assigned for major depressive disorder, moderate, rule out anxiety disorder NOS. The Veteran reported a depression episode 3 weeks prior, precipitated by a verbal argument with his wife. He acknowledged that he does not even recall the reason for the argument. There was no physical aggression involved. However he felt depressed, desperate, and impulsive. Things with his wife had improved. He showed adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was anxious. Affect was anxious, restless at times. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 133).

An October 28, 2008, VA Mental Health Note reveals that a GAF score of 60 was assigned for major depressive disorder, moderate, rule out anxiety disorder NOS. The Veteran showed adequate grooming and hygiene. Speech was spontaneous, coherent and fluent with adequate volume and production. Mood was anxious. Affect was anxious, restless at times. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 130).

A February 2, 2009, VA Mental Health Note reveals that a GAF score of 60 was assigned for major depressive disorder, moderate, rule out anxiety disorder NOS. The Veteran showed adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was less anxious. Affect was anxious, restless at times. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 119).

An April 24, 2009, VA Mental Health Note reveals that a GAF score of 60 was assigned for major depressive disorder, moderate, rule out anxiety disorder NOS. The Veteran had adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was anxious. Affect was anxious, restless at times. Thought processes were coherent, goal directed, relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 114).

A July 21, 2009, VA Mental Health Note reveals that a GAF score of 60 was assigned for generalized anxiety disorder, panic disorder, and major depressive disorder, moderate. The Veteran reported that he continued with anxiety episodes, agoraphobia when in crowded places like the mall and grocery store. He was insightful and conversive, was circumstantial however redirectable. He continued with chronic anxiety symptoms, but was working well with his treatment plan. He had adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was anxious. Affect was anxious, restless at times. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 108).

A September 2, 2009, VA Mental Health Note reveals the Veteran described that he had difficulties interacting with "civil persons" because he distrusts them. He had adequate hygiene; he was appropriately dressed; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was depressed, anxious, and irritable; his affect was stable and appropriate. Thought processes were coherent/logical and goal-directed. He had feelings of guilt and worthlessness. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgement and insight were fair. He had no suicidal or homicidal ideas. The Veteran continued reporting moderate depressive and anxiety symptoms. He denied suicidal ideas. He continued dealing with tendency to avoid places and other triggers with potential to precipitate anxiety or Vietnam War memories. However, he had more awareness about his psychiatric symptoms and his responsibility to deal with these. The diagnosis was generalized anxiety disorder, panic disorder with agoraphobia, and major depressive disorder, moderate (Virtual VA record 03/13/2012 at 106).

A September 21, 2009, VA Mental Health Note reveals the Veteran's account that he prefers to be at home to avoid problems with others. He talked about experience in church in which he felt others scoffed at him and did not permit talk/offer opinions in meetings "because I talk a lot." He stated many persons have commented he is a crazy man "They have me stigmatized" and feeling uncomfortable. The Veteran described disagreement and verbal anger outburst he had during a church meeting and with a religious leader because "I felt tired regarding others continue doing scoffs about me." The Veteran ventilated feelings of inadequacy "I did not seek this situation in my life, others are unable to understand me." He had a panic attack and appeared to have had nightmares in which he woke up screaming but with inability to remember the dream. He had adequate hygiene; he was appropriately dressed; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was depressed and anxious; his affect was stable and appropriate. Thought processes were coherent/logical and goal-directed. He had feelings of guilt and worthlessness. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgement and insight were fair. He had no suicidal or homicidal ideas. The Veteran continued reporting moderate depressive and anxiety symptoms. He denied suicide ideas. The diagnosis was generalized anxiety disorder, panic disorder with agoraphobia, and major depressive disorder, moderate (Virtual VA record 03/13/2012 at 101). 

An October 27, 2009, VA Mental Health Note reveals the Veteran reported discomfort because he was feeling "insecure" in open places. He described feeling secure only in his house, during indoor activities, and when he attends church. However, he continued reporting disagreements with parishioners in which the Veteran feels "they are prejudged against me" because he has heard commentaries about him "they named me nervous man." Nevertheless, he continued attending church because it "is grateful place to me...give me peace." The Veteran continued reporting concerns about irritability and how his wife was very sensible when he overreacted with intense anger. The Veteran identified tending to overreact with anger when he felt pressure by others and when persons act in a "mediocre way." He ventilated ideas of guilt about this dynamic in his marital relationship. He showed adequate hygiene but was disheveled; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was depressed, anxious, and irritable; his affect was stable and appropriate. Thought processes were coherent/logical and goal-directed. He had feelings of guilt and worthlessness. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgement and insight were fair. He had no suicidal or homicidal ideas. The Veteran continued reporting moderate depressive and anxiety symptoms (Virtual VA record 03/13/2012 at 95). 

A November 13, 2009, VA Mental Health Note reveals that a GAF score of 60 was assigned for generalized anxiety disorder, panic disorder with agoraphobia, and major depressive disorder, moderate. The Veteran reported difficulty with concentration and memory. He continued with occasional panic episodes, he acknowledged recognizing the symptoms on time and is able to start breathing techniques. He was insightful and conversive, circumstantial, but redirectable. He continued with chronic anxiety symptoms, working well with a treatment plan, although with this chronic condition. He continued going to church which was a source of support. He had adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was anxious. Affect was anxious, restless at times. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 89).

A January 25, 2010, VA Mental Health Note reveals that a GAF score of 60 was assigned for generalized anxiety disorder, panic disorder with agoraphobia, and major depressive disorder, moderate. He continued with difficulty with concentration and memory. There was no family history of dementia. He spent the holidays at home trying to avoid noises related to festivities. He talked about Vietnam experiences. We talked about his anxiety and how it started. It was observed that he could not focus on one task (he has to multitask), and when talking he would talk about multiple topics. When he was a child, he said he did not have any hyperactivity or attention deficit. He had adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was anxious. Affect was anxious, restless at times. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 87).

A March 3, 2010, VA Mental Health Note reveals the Veteran's main concern was the episodes of irritability and he worried about how his anger overreaction (denied physical aggression) was impacting adversely the social/interpersonal life with significant relatives, and with the community. He described during the Christmas period, he did not want to participate in outdoor activities and decided to be isolated. He described feeling very sad and without energy. On the other hand, he described his thoughts as "very fast" and felt tired to have "many ideas at the same time in his mind." He reported feeling very anxious and the panic attacks have reappeared, but he had better control of these. The Veteran expressed sometimes feeling tired about this daily struggle against emotional discomfort. He continued attending church and a Vietnam Veterans organization and described this attendance as very beneficial to him. He showed adequate hygiene; he was appropriately dressed; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was depressed, irritable, and anxious; his affect was stable and appropriate. Thought processes were coherent/logical and goal-directed. He had feelings of worthlessness. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgement and insight were fair. He had no suicidal or homicidal ideas. The Veteran continued reporting moderate depressive and anxiety symptoms. He denied suicidal ideas (Virtual VA record 03/13/2012 at 85). 

An April 27, 2010, VA Mental Health Note reveals that a GAF score of 60 was assigned for generalized anxiety disorder, panic disorder with agoraphobia, rule out bipolar II. The Veteran reported depressive symptoms: racing thoughts at night, low motivation, being at times hopeless, sad, and irritable, insomnia, death wishes (no suicidal ideation, intention or plan), and somewhat isolating to himself. He had adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was anxious. Affect was anxious. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. He had good concentration and attention. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 79). 

A June 3, 2010, VA Mental Health Note reveals that a GAF score of 60 was assigned for generalized anxiety disorder, panic disorder with agoraphobia, rule out bipolar II. The Veteran had adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was less anxious. Affect was anxious. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 78).

A June 4, 2010, VA Mental Health Note reveals the Veteran reported that he continues experiencing mood changes. He described that he faced depressive symptom relapse without any evident trigger. Nevertheless, he began to feel disoriented, agitated, and tired to continue living. He described feeling better in his mood but was worried about his emotional functioning "fear with the possibility to loss the control on my feelings." He verbalized doubts about bipolar disorder and he stated that he does not want to finish his life "crazy." He described emotional turmoil as "hell" and an impediment to a "normal life." He continued having nightmares in which he revived Vietnam War experiences. He reported concerns about the marital dynamic because has perceived that his wife was "tired." The Veteran continued participating in spiritual activities and identified these as a tool to trust in "God's will." He showed adequate hygiene; he was appropriately dressed; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was moderately depressed, irritable, and anxious; his affect was labile. Thought processes were coherent/logical and goal-directed. He had feelings of worthlessness. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgement and insight were fair. He had no suicidal or homicidal ideas. The Veteran continued reporting moderate depressive and anxiety symptoms. He denied suicidal ideas. The Veteran was observed stable in acute psychiatric symptoms. He was observed fair and labile, but less circumstantial, more receptive, although he reported concentration and attention problems, anxiety, apprehension, irritability, and ideas of worthlessness. He denied safety concerns. He showed better introvision and insight about mood changes and poor frustration tolerance (Virtual VA record 03/13/2012 at 75). 

A July 13, 2010, VA Mental Health Note reveals that a GAF score of 60 was assigned for generalized anxiety disorder, panic disorder with agoraphobia, rule out bipolar II. The Veteran had adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was less anxious. Affect was anxious. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 70).

An August 20, 2010, VA Mental Health Note reveals the Veteran showed adequate hygiene; he was appropriately dressed; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was moderately irritable and anxious; his affect was stable and appropriate. Thought processes were coherent/logical and goal-directed. He had feelings of worthlessness and guilt. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgement and insight were fair. He continued reporting moderate anxiety symptoms. He continued reporting irritability, and re experiencing symptoms such as nightmares, and intrusive memories about Vietnam War. He was observed to be less circumstantial and less tangential. The Veteran was observed as irritable, perceiving poor support from "system" to help him to support his recovery. He continued reporting hyper-vigilance and difficulties dealing effectively with anxiety. He vented frustration and helplessness dealing with emotional turmoil. Distrust issues were identified. The diagnosis was generalized anxiety disorder, panic disorder with agoraphobia, rule out bipolar II (Virtual VA record 03/13/2012 at 67). 

An August 24, 2010, VA Mental Health Note reveals that a GAF score of 60 was assigned for generalized anxiety disorder, panic disorder with agoraphobia, rule out bipolar II. The Veteran showed adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was less anxious. Affect was anxious. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 66).

An October 7, 2010, VA Mental Health Note reveals that a GAF score of 60 was assigned. The Veteran had adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was less anxious. Affect was anxious. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. He was alert and oriented x 3. Recent and remote memory was intact. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 62).

A November 15, 2010, VA Mental Health Note reveals the Veteran reported that he feels "up and downs." The Veteran described that he has felt irritable, and he continued avoiding crowded places because he felt like something bad would happen and he could not tolerate dealing with problems with others. The Veteran described that he decided to get rid of photos, military medals, and certifications, and he has a plan to set fire to these because "I need forget these Vietnam War memories...why I have continue with these reminders." He expressed feelings of disappointment perceiving that "system" has betrayed him and he described the Vietnam War as "an abuse." The Veteran reported that he feels tired to be dealing with these reminders and he feels angry when these memories return to his mind. The Veteran stated that his wife was his main support. She expressed concerns about his temperament although she reported that he has improved. On the other hand, she expressed concerns because he refused outdoor activities. The Veteran stated that he is spending time in Vietnam Veterans' organizations. He attended Veterans' day activities but he reported that he suffered panic attacks and agitation during these activities. He identified the spirituality and support from his wife as his main motivation. He showed adequate hygiene; he was appropriately dressed; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was moderately irritable, and anxious; his affect was stable and appropriate. Thought processes were coherent/logical and goal-directed. He had feelings of worthlessness and guilt. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgement and insight were fair. He continued reporting moderated depressive and anxiety symptoms (Virtual VA record 03/13/2012 at 54).

A December 7, 2010, VA Mental Health Note reveals that a GAF score of 55-60 was assigned. The Veteran continued to deal with episodes of panic disorder using breathing techniques which were beneficial. Memories from military experiences and nightmares continued to occur sporadically. He showed adequate grooming and hygiene. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was less anxious. Affect was appropriate. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 51).

A January 18, 2011, VA Mental Health Note reveals the Veteran continued struggling to deal with irritability and anxiety symptoms. According to him, he had awareness about his tendency to overreact with restlessness and anguish when he was in crowded places and when others were unable to follow his instructions. He disclosed feelings of guilt because he was unable to control his emotions in the past and this conduct injured his relatives such as his ex-wife, his current wife, and his offspring. He described that he had lived with anger inside him due to injustices that he saw, participated in, and continued "seeing" with Vietnam Veterans. He described his emotional turmoil when he was in Vietnam and when he was in Germany (after Vietnam War) in which he received psychiatric intervention and he was treated with Thorazine and Valium. He vented frustration because he continued dealing with nightmares and with the inability to feel calmer when he was outside of his house. However, he was attending new church, identifying the spirituality as his main resource to deal with restlessness and with irritability. He showed adequate hygiene; he was appropriately dressed; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was moderately irritable, and anxious; his affect was stable and appropriate. Thought processes were coherent/logical and goal-directed. He had feelings of worthlessness and guilt. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgement and insight were fair. He continued reporting moderate depressive and anxiety symptoms. The diagnosis was generalized anxiety disorder, panic disorder with agoraphobia, rule out bipolar II (Virtual VA record 03/13/2012 at 48). 

A February 11, 2011, VA Mental Health Note reveals that a GAF score of 55-60 was assigned for generalized anxiety disorder, panic disorder with agoraphobia, rule out bipolar II. The Veteran reported that he had been stable with his condition and denied acute symptoms. The Veteran reported that he continued with sporadic panic episodes. He appeared calmer and thoughts were less racy. He showed adequate grooming and hygiene and was appropriately dressed. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was less anxious. Affect was appropriate. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 47). 

A March 14, 2011, VA Mental Health Note reveals the Veteran continued reporting concerns related with episodes of restlessness. The Veteran stated that he sometimes felt very tired to be dealing with emotional instability. The Veteran expressed frustration because he perceived that he faced many losses and difficult moments in the past as result of his emotional instability such as the loss of his first marital relationship, instability in his relationship with his offspring, and risks in his past job because he had dealt with anger outbursts the greater part of his life after his participation in the Vietnam War. The Veteran reported that the medications have helped him and the psychotherapy groups have helped him to be more aware about his behaviors. He stated that his wife continued being very supportive, as well as the spiritual practices. However, he denied occupying leadership roles in religion activities "to avoid problems with others." He showed adequate hygiene; he was appropriately dressed; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was moderately irritable, and anxious; his affect was stable and appropriate. Thought processes were coherent/logical and goal-directed. He had feelings of worthlessness and guilt. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgment and insight were fair. He continued reporting moderate depressive and anxiety symptoms. The diagnosis was bipolar disorder and generalized anxiety disorder (Virtual VA record 03/13/2012 at 40). 

A May 12, 2011, VA Mental Health Note reveals that a GAF score of 55-60 was assigned for generalized anxiety disorder, panic disorder with agoraphobia, rule out bipolar II. The Veteran reported panic episodes. He talked about a recent nightmare where he felt he was in Vietnam and soldiers were pointing at him. He yelled in the dream and woke up nervous. His wife provided support. The Veteran appeared anxious when talking about this. He talked about other memories and about his job while in the service "pipeline patrol" and how dangerous was to do it. He detailed memories from his experiences and appeared hyperalert to noises in the room. He showed adequate grooming and hygiene and was appropriately dressed. Speech was spontaneous, coherent and fluent, with adequate volume and production. Mood was less anxious. Affect was appropriate. Thought processes were coherent, goal directed, and relevant, with no racing thoughts. There was no suicidal or homicidal ideation and no ideas of reference. No auditory or visual hallucinations were present. Insight was fair. Judgment was good (Virtual VA record 03/13/2012 at 37). 

A May 24, 2011, VA Mental Health Note reveals the Veteran stated that he continued dealing with anxiety and a constant sensation of distrust. The Veteran reported nightmares during the past weeks. He talked about a nightmare in which two North Americans with camouflage dress wanted to kill him and he was disarmed. He stated that he felt intense anger when he had these dreams because he revisited the Vietnam War. The Veteran reported that he felt helplessness to forget these images and thoughts about Vietnam. He continued venting ideas of guilt and feelings of inadequacy because he perceived that he injures the significant persons in his life and he perceives that he lost important time in his life due to psychiatric condition. The Veteran disclosed anger due to experiences in which he had felt humiliated and rejected during combat and after combat because he was Puerto Rican and he was a Vietnam Veteran. He identified spiritual strengths and support from his wife. He showed adequate hygiene; he was appropriately dressed; speech was readily spontaneous; he was alert and attentive; he was oriented in all spheres; he was moderately irritable, and anxious; his affect was stable and appropriate. Thought processes were coherent/logical and goal-directed. He had feelings of worthlessness and guilt. No abnormality of perception was noted or reported. He had poor recent and immediate memory. Judgement and insight were fair. He continued reporting moderate depressive and anxiety symptoms. The diagnosis was generalized anxiety disorder, bipolar disorder mixed type versus PTSD (Virtual VA record 03/13/2012 at 34). 

An August 2011 report by B. Center, MD, reveals current active symptoms consistent with PTSD included reported nightmares related to traumas during his military service that occurred about 2 times per week. He reported significant problems with insomnia. He reported problems with intrusive thoughts during the day. Sometimes these would occur without a clear precipitant. At other times they were brought on by smelling diesel fuel or hearing loud noises. He described a tendency to isolate and avoid crowds. He reported problems in his relationships and difficulty functioning at work and in the community. He reported significant depression and anxiety, flashbacks, nightmares, intense psychological distress, and physiological reactivity on exposure to external and internal cues that reminded him of traumatic events. He had persistent avoidance of activities, places, feelings, and conversations that are possible triggers for his symptoms leading him to isolate at home. He displayed decreased interest in activities and felt detached from others, complicating his relationships and contributing to his multiple divorces and remarriages. He had symptoms of increased arousal including insomnia, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response. The examiner noted significant anxiety and pressured and circumstantial speech during the interview. According to the examiner, this had been documented by previous evaluators and providers. The extent of these symptoms was significant to such an extent that interviewing the Veteran was difficult as he lacked focus and the ability to clearly respond to many questions. He was not suicidal or homicidal. While no clear symptoms of psychosis, such as hallucinations or delusions were present, his circumstantial speech and disorganization were prominent on interview. He had been declining in functional capacity due to his mental illness to such an extent that he was completely unable to work by 2006. A GAF score of 25 was assigned.

The Board finds initially that, although the Veteran has been diagnosed with a personality disorder, and as personality disorders are not diseases or injuries within the meaning of VA law, no examiner has attempted to distinguish the symptoms attributable to the personality disorder from the acquired psychiatric disorder. Accordingly, the Board will enforce no such distinction. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board also notes that it is unclear why the RO chose the effective date of March 4, 2008, for the assignment of a 70 percent rating. As set out above, there are 2 reports from the same provider which provide virtually identical findings, differing mainly in the diagnosis. The first has a date of October 13, 2006, on the first page, and is signed October 23, 2006. The second has a date of March 4, 2008, on the first page, and is signed March 13, 2008. Both are contained in VBMS record 09/05/2011. The RO has determined that the information on the March 4, 2008, report substantiates entitlement to a 70 percent rating. Therefore, the Board finds that the virtually identical information on the October 2006 report must be interpreted as substantiating a 70 percent rating as of October 13, 2006. 

Moreover, the 2006 time-frame corresponds to the date reported by Dr. Center as of which the Veteran became unable to work. Dr. Center did not specify the month. However, the Social Security decision, based largely on the Veteran's mental disability, found that the Veteran became too disable to work as of January 30, 2006. 

The Board notes that the Social Security Disability claim and administrative provisions are entirely different from those of VA, and Social Security determinations regarding unemployability and disability are not binding on the VA. Pierce v. West, No. 97-7067, 1998 U.S. App. LEXIS 5104 (Fed. Cir. Mar. 16, 1998). However, the findings in that decision are certainly relevant, and they confirm an increase in the disability during the 2006 time-frame. 

The Board also acknowledges an inconsistency in the Board's finding above that entitlement to PTSD is not established prior to September 22, 2006, and the decision of the RO to compensate the Veteran since September 4, 2004, the date of the application to reopen. The Board finds that the RO was in error in establishing this effective date. The appropriate effective date is the later of the date of claim and the date entitlement arose. However, as this error favors the Veteran, the Board takes no action regarding the period prior to September 22, 2006. 

After a review of all of the evidence, the Board also finds that, prior to September 22, 2006, a rating of 50 percent, but not higher, is warranted for the service-connected psychiatric disability. In so finding, the Board again acknowledges that basic entitlement to PTSD is not substantiated during this period. However, the Board narrowly construes the question for determination as the appropriate rating for the service-connected psychiatric disability during this period, given that basic entitlement has been granted by the RO. 

Regarding the period prior to September 22, 2006, the Board notes that the essential distinction between the criteria for the 30 percent and 50 percent ratings is whether interference with occupational function is intermittent or constant. The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not. Rather, they describe a more consistent or ongoing reduced reliability and productivity. In this case, while the treatment reports reflect a few occasions where the Veteran's mood was euthymic, his mood was generally described as anxious or depressed. Symptoms such as irritability and anxiety also appear to be relatively constant, as does his social avoidance and problems with concentration and attention. These are symptoms which would be expected to have a direct impact on occupational impairment and to result in reduced reliability and productivity. Therefore, the Board concludes that a rating of 50 percent is warranted for this period. 

The Board finds that a rating in excess of 50 percent is not warranted prior to September 22, 2006. Notably, the Veteran's GAF scores were recorded as 75 in February 2004, May 2004, June 2004, August 2004, November 2004, April 2005, and February 2006. GAF scores ranging between 71 and 80 reflect that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

In October 2004, the Veteran's GAF score was 60, and in September 2005, the GAF score was 55. A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). The Board notes that the clinical assessments during this period repeatedly assessed the Veteran's level of impairment as moderate. While the GAF scores and the objective assessments are consistent with a 50 percent rating, they do not suggest the level of impairment contemplated as deficiencies in most areas or total occupational and social impairment. 

Regarding the period between September 22, 2006, and the effective date of the 100 percent rating, the Board finds that total occupational and social impairment was not demonstrated. Again, the GAF scores were 60 in April 2008, October 2008, February 2009, April 2009, July 2009, November 2009, January 2010, April 2010, June 2010, July 2010, August 2010, and October 2010. A range of 55 to 60 was assigned in December 2010, February 2011 and May 2011. Scores in this range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). Dr. Toro-Perez assigned GAF scores of 50 in his reports. A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). While these scores suggest greater impairment than the others, such scores do not suggest total occupational and social impairment. 

Moreover, the symptomatology demonstrated on clinical evaluations and examination reflects that the Veteran still retained some meaningful social functioning. His relationship with his wife, while strained, was largely functional and the Veteran reported making efforts to improve this relationship. The Veteran also maintained functional relationships at church. These too were strained, but he clearly demonstrated an ability which is greater than total social impairment. In short, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case during this period.

In sum, the Board finds that the March 4, 2008, effective date for the 70 percent rating chosen by the RO is not consistent with the evidence and should be September 22, 2006. However, from September 22, 2006, to July 25, 2011, the criteria for a rating in excess of 70 percent are not more nearly approximated than are those for the 70 percent rating.

In addition, the Board finds that, prior to September 22, 2006, the criteria for a 50 percent rating are met. However, the criteria for a 70 percent or 100 percent rating are not more nearly approximated than are the criteria for the 50 percent rating. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, with respect to any ratings higher than herein assigned, the preponderance of the evidence is against the claim. Therefore, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

The rating issue and effective date issues arise from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required. The Federal Circuit and the Veterans Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination for the PTSD rating claim. The Veteran has made no specific allegations as to the inadequacy of any examination or opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

ORDER

The appeal is dismissed to the extent of the issue of entitlement to service connection for hypertension. 

An effective date earlier than September 4, 2004, for the grant of service connection for PTSD is denied.

From September 4, 2004, to September 22, 2006, a disability rating for PTSD of 50 percent, but not higher, is granted.

From September 22, 2006, to March 4, 2008, a disability rating for PTSD of 70 percent is granted. 

From September 22, 2006, to July 25, 2011, a disability rating for PTSD in excess of 70 percent is denied. 


REMAND

The Board has granted increased ratings for the Veteran's sole service-connected disability. As the factual basis of the appeal has changed, adjudication of the TDIU issue by the RO is necessary. 

Moreover, as the RO has not adjudicated the TDIU matter, the Veteran has not yet completed a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability). 

A substantially complete VA Form 21-8940 is required to establish entitlement to TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories. The form concludes with a series of sworn certification statements, and in endorsing it, a Veteran attests to his/her employment status, and signals understanding of the TDIU benefit's incompatibility with substantially gainful work. A properly signed and executed VA Form 21-8940 enables VA to gather the information necessary to determine the Veteran's entitlement to TDIU and recover TDIU compensation that is later discovered to have been awarded on fraudulent terms. See M21-1, Part IV, Subpart ii.2.F.2.b. 

Accordingly, the claim of entitlement to TDIU is REMANDED for the following action:

In light of the Board's allowance of an increased rating for PTSD, after obtaining any additional information or evidence, to include a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), adjudicate the issue of TDIU entitlement, to include whether referral for extraschedular consideration is warranted. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This issue must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


